IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                       NO. WR-90,305-01


                          EX PARTE RAY ALLEN NEIL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W13463-1 IN THE 355TH DISTRICT COURT
                             FROM HOOD COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The record does not contain a copy of

any memorandum of law, which Applicant contends was filed shortly after his habeas corpus

application.
                                                                                                   2

       The district clerk shall either forward to this Court Applicant’s Memorandum of Law or

certify in writing that it is not part of the record. The district clerk shall comply with this order

within thirty days from the date of this order.



Filed: December 2, 2019
Do not publish